


Exhibit 10.1




SEVERANCE AGREEMENT




This Agreement (the “Agreement”) is made and entered into by and between
GROWLIFE, INC. (the “Company”), a corporation duly organized under the laws of
the State of Delaware, with offices at 20301 Ventura Boulevard, Suite 126,
Woodland Hills, CA 91364, and JOHN GENESI (“Employee”).  Company and Employee
shall be individually referred to herein as “Party” and collectively as
“Parties.”




RECITALS




WHEREAS, Employee has been employed as Chief Financial Officer of the Company
since on or about July 22, 2013 (“Date of Hire”).         




WHEREAS, the Parties entered into an Executive Employment Agreement dated
November 3, 2013.




WHEREAS, Employee and the Company desire to settle fully and financially any and
all outstanding compensation owed to Employee.




NOW, THEREFORE, for the valuable consideration described herein, the adequacy of
which is hereby expressly acknowledged, the Parties hereby agree as follows:




AGREEMENT




1.         Termination of Employment.  Employee’s employment with the Company is
terminated effective at the end of regular business hours on July 15, 2014 (the
“Termination Date”).




2.         Consideration.  The Company, for full payment of all compensatory
obligations owed to Employee as set forth in this Agreement, shall compensate
the Employee pursuant to the following terms below:




a.         Immediately upon execution of this agreement, John Genesi will be
granted 6,000,000 shares of 144 restricted common stock of the Company. This
provision expressly supersedes any and all past provisions to the contrary.




b.         Employee shall receive a cash severance of the value equivalent to
six (6) months of Employee’s compensation payable monthly on the following
dates:




1.         1st payment of $8,333.33 – due on July 30, 2014




2.         2nd payment of $8,333.33 – due on August 30, 2014




3.         3rd payment of $8,333.33 – due on September 30, 2014







Page 1 of  6

Initials________

--------------------------------------------------------------------------------




4.         4th payment of $8,333.33 – due on October 30, 2014




5.         5th payment of $8,333.33 - due on November 30, 2014




6.         6th and final payment of $8,333.33 – due on December 30, 2014




c.         Employee’s current health insurance benefits shall continue unchanged
or uninterrupted for an additional six (6) months from the Termination Date to
be paid by the Company.




3.         Remedies Upon Default; Cure Period.  




a.         The Company’s failure to timely make any payments set forth in
Section 2.b. above constitutes an Event of Default.  Upon notice in writing
received by Company from Employee of an Event of Default, and a failure to cure
said default as set forth in Section 3.b. below, the outstanding balance of
payments set forth in Section 2.b. will accelerate and become due and payable in
full at the Mandatory Default Amount.  The “Mandatory Default Amount” is equal
to one hundred fifteen percent (115%) of the outstanding balance of payments set
forth in Section 2.b. above.




b.         Upon receiving a written notice of the occurrence of an Event of
Default, the Company shall have a grace period of five (5) Business Days to cure
such Event of Default.




4.         Release.




a.         Employee does hereby expressly and irrevocably release and forever
discharge Employer and all of its divisions, parents, subsidiaries, affiliates,
related entities, successors, assigns, officers, directors, partners, employees,
agents, attorneys and representatives (collectively “Employer’s Agents”) from
any and all claims, including but not limited to tort claims, bad faith claims,
contract claims, wage claims, claims for attorney fees, demands, liabilities,
debts, accounts, obligations, damages, compensatory damages, punitive damages,
penalties, liquidated damages, costs, expenses, actions and causes of action,
which Employee has or claims to have at law or in equity, either known or
unknown, arising out of or in connection with any contract, transaction, act,
cause, matter, event, action or thing existing at the time of the execution
hereof (collectively “Claims”).




b.         The Claims which Employee is releasing and discharging under this
Agreement include, but are not limited to, any Claims arising out of or in
connection with: Employee’s employment relationship with Employer and/or the
termination of that relationship (including but not limited to any Claims for
wrongful discharge or breach of the covenant of good faith and fair dealing),
any and all federal and state civil rights laws,







Page 2 of  6

Initials________

--------------------------------------------------------------------------------




ordinances, regulations or orders, based on charges of discrimination on account
of race, color, religion, sex, sexual orientation, age, citizenship, national
origin, physical handicap, mental or physical disability, medical condition,
genetic characteristics, marital status, pregnancy, veteran status or any other
discrimination prohibited by such laws, ordinances, regulations or orders
(including but not limited to Title VII of the Civil Rights Act of 1964, as
amended, 42 USC Section 2000, et seq.; Americans with Disabilities Act; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 USC Section 1981, et seq.;
Age Discrimination in Employment Act, as amended, 29 USC Section 621, et seq.;
Equal Pay Act, as amended, 29 USC Section 206(d); regulations of the Office of
Federal Contract Compliance, 41 CFR Section 60, et seq.; California Fair
Employment and Housing Act, and the California Government Code Section 12940, et
seq.).  The Claims which Employee is releasing and discharging under this
Agreement shall not include matters which by law cannot be released, including
claims for unemployment compensation benefits, workers compensation benefits,
health insurance benefits under COBRA, claims regarding vested retirement plan
benefits under ERISA, or indemnification pursuant to Labor Code section 2802.




c.         In consideration of the benefits provided for pursuant to Paragraph 2
of this Agreement, Employee hereby releases and discharges any and all claims
based upon federal civil rights laws, ordinances, regulations or orders relating
to discrimination on account of age (including but not limited to the Age
Discrimination in Employment Act, as amended 29 USC Section 621, et seq.).




d.         It is understood and agreed that all rights under California Civil
Code Section 1542 are hereby expressly waived by Employee.  Said Section
provides as follows:




1542.  (Certain claims not affected by general release).  A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.




5.         Ongoing Availability.  Employee acknowledges and agrees to be
available as needed by the Company via telephone through August 15, 2014, to
allow for a smooth transition from the Company.




6.         Acknowledgment of Payment in Full and Cancellation of Stock Options.
 The Employee acknowledges the consideration paid to Employee in this Agreement
constitutes payment in full of all compensatory obligations the Company owes to
Employee prior to the Termination Date whether such obligations were verbal or
in writing.  In addition, Employee formally agrees and acknowledges that his
10,000,000 stock options whether vested or unvested are formally cancelled by
the Company in full as well as any promises, binding or otherwise, to an
additional 2,500,000 stock grant to Employee. Employee expressly acknowledges
and agrees that all compensatory obligations the Company owes or may owe
Employee, including said compensation, is no longer owed by the Company and
Employee expressly surrenders such rights.







Page 3 of  6

Initials________

--------------------------------------------------------------------------------




7.         Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the Parties with respect to the settlement and
compromise of the matters set forth herein.  All prior and contemporaneous
conversations, negotiations, possible and/or alleged agreements,
representations, covenants and warranties between the parties hereto are merged
herein.  This Agreement may be changed only with the mutual written consent of
all Parties.




8.         No Admission.  Nothing in this Agreement is to be construed as an
admission of wrongdoing or liability by any Party hereto, as such wrongdoing or
liability is expressly denied, and no finding thereof has been made by any
arbitrator, court or other tribunal. There are no allegations on the part of
either Party of any wrongdoing or liability attributed to the actions or
inactions of the other Party.




9.         Acknowledgement of Understanding and Legal Representation.  Each
Party hereto acknowledges that he or it has been represented by competent legal
counsel of his or its own choosing, in connection with the negotiation,
drafting, and execution of this Agreement.  Accordingly, the language used in
this Agreement will be deemed to be language chosen by all Parties hereto to
express their mutual intent, and no rule of strict construction against any
Party hereto will apply to any term or condition of this Agreement.  Each Party
represents and warrants that he or it has read and fully understands and agrees
to all provisions contained herein, and that he or it has entered into this
Agreement voluntarily as his or its free act and deed.  Each of the undersigned
Parties and their counsel has each reviewed this Agreement, and the rule of
construction to the effect that any ambiguities are to be resolved against the
drafting Party shall not be employed in the interpretation of the Agreement.
 Each Party further represents and warrants that his or its claims which are the
subject of this Agreement have not been alienated or assigned to any person or
entity not a Party to this Agreement and are not now nor ever have been at issue
in any bankruptcy proceedings.




10.       Review and Revocability.  Employee acknowledges that he has up to 21
days to review this Agreement before signing it, although he may voluntarily
sign it earlier. After signing this Agreement, Employee shall have up to seven
days to revoke this Agreement.  If this Agreement is revoked, Employee shall
return any and all severance payments to Company.  In the event that Employee
signs this Agreement but later makes a claim against Company, then Company shall
have the right to recoup any and all severance payments.




11.       Company Equipment, Files, and Information.  Employee agrees to return
all Company owned equipment, materials, confidential information, and any other
property on or before the Termination Date. Employee also agrees that he will
continue to abide by any and all confidentiality obligations set out in his
employment agreement, if any, such that those obligations shall survive both the
termination of his employment and the execution of this Agreement.  







Page 4 of  6

Initials________

--------------------------------------------------------------------------------




12.       Future Conduct.  Employee hereby agrees not to make disparaging,
critical, or otherwise detrimental comments to any person or entity concerning
Company, its officers, directors or employees; the products, services or
programs provided or to be provided by Company; the business affairs, operation,
management, or financial condition of Company; or the circumstances surrounding
his employment and/or separation of employment from Company.  Company agrees not
to make disparaging, critical, or otherwise detrimental comments to any person
or entity concerning Employee.




13.       Costs.  Unless expressly set forth herein, the Parties agree that each
Party will bear its own costs and attorneys’ fees with respect to this matter,
including the costs and fees associated with the preparation and execution of
this Agreement.




14.       Severance.  Any provision of this Agreement that is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability only, without invalidating the remaining provisions hereof.  




15.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be one and the same instrument.




16.       Dispute Resolution.  In the event of a dispute related to or arising
from the terms of this Agreement, such dispute: (i) shall be resolved before the
American Arbitration Association in Los Angeles County, California; (ii) the
prevailing Party shall be entitled to all attorneys’ fees and costs and (iii)
the Parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, without regard
to choice of law principles.




17.       Signatures.  Each Party represents and warrants that the person
signing this Agreement on its behalf is fully authorized and empowered to do so.
 Signatures provided by facsimile shall be deemed original signatures and shall
be binding signatures in all respects.




18.       EMPLOYEE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT
EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT; THAT EMPLOYEE FULLY UNDERSTANDS THE
TERMS, CONDITIONS AND SIGNIFICANCE OF THIS AGREEMENT; THAT EMPLOYEE HAS HAD
AMPLE TIME TO CONSIDER AND NEGOTIATE THIS AGREEMENT; THAT THE COMPANY HAS
ADVISED AND URGED EMPLOYEE TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT; THAT EMPLOYEE HAS HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT
WITH AN ATTORNEY, AND HAS DONE SO; AND THAT EMPLOYEE HAS EXECUTED THIS AGREEMENT
VOLUNTARILY, KNOWINGLY, AND WITH THE ADVICE OF EMPLOYEE’S ATTORNEY.







[Signatures on following page]







Page 5 of  6

Initials________

--------------------------------------------------------------------------------




PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.




COMPANY




GROWLIFE, INC.,

a Delaware corporation




EMPLOYEE




JOHN GENESI

By /s/ Marco Hegyi

By /s/ John Genesi

Marco Hegyi

Print Name

 

John Genesi

Print Name

Its President

Title

 

 

Date: July 15, 2014

Date: July 15, 2014







Page 6 of  6

Initials________

--------------------------------------------------------------------------------